Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 13, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but German patent document DE 19702698C2 referred to therein has not been considered since the applicant has only provided an abstract for said reference.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “M” on line 19 of page 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: “which is arranged on or in the drive 3, 4” on lines 1-2 of page 9 is confusing since the figure shows the position sensor on the door or vehicle body rather than on or in the drive 3, 4.  On line 11 of page 9, “anyway” is grammatically awkward and confusing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “downstream the motorized drive” on line 4 of claim 1 are grammatically awkward.  It is suggested the applicant insert --of-- following “downstream” to avoid confusion.  Also see line 5 of claim 20.  Recitations such as “normally” on line 7 of claim 1 render the claims indefinite because it is unclear what comprises “normally”.  What condition of the invention is the applicant referring to and what comprises a “normal” condition thereof?  Recitations such as “upon motorized operation” on line 4 of claim 2 render the claims indefinite because it is unclear how the door leaf assumes a static position (line 3 of claim 2) upon motorized operation.  Recitations such as “a predefined width” on line 3 of claim 3 render the claims indefinite because it is unclear what element of the invention has the predefined width to which the applicant is referring.  Recitations such as “wherein the control unit . . . on a flat surface” on lines 2-4 of claim 5 render the claims indefinite because it is unclear how the motorized drive is able to drive the door leaf when control unit maintains the coupling device in the disengaged position in all intermediate positions of the door leaf.  Recitations such as “if the door leaf . . . of the motor vehicle” on lines 3-4 of claim 6 render the claims indefinite because they are grammatically awkward and confusing.  Recitations such as “a door position of the motor vehicle door” on line 3 of claim 11 is confusing since the motor vehicle door, according to claim 1, includes the drive, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, 10, 11, 13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya et al. (2006/0232100).  Kamiya et al. discloses a motor vehicle door 2 for a motor vehicle 1 comprising: 
a motorized drive 14, 15, 16 and the reduction gear set forth on line 4 of paragraph 42; 
a coupling device 17 downstream the motorized drive for acting on a door leaf of the motor vehicle door; and 
a control unit 24 for the motorized drive and the coupling device, wherein the coupling device is normally in a disengaged position and is only moved to an engaged position for motorized driving of the door leaf as set forth on lines 12-19 of paragraph 42 and lines 1-10 of paragraph 46 (claim 1);

wherein the control unit 24 is provided to disengage the coupling device 17 when the static intermediate position lies within a predefined width, i.e., the half open position as set forth on lines 10-18 of paragraph 65 (claim 3);
wherein the control unit 24 is configured to maintain the coupling device 17 in the disengaged position in all intermediate positions of the door leaf when the motor vehicle is on a flat surface, i.e., when the door leaf is manually operated as set forth in paragraph 45 (claim 5);
wherein the coupling device 17 is equipped with an electrically operable coupling drive 17, i.e., the electromagnetic clutch (claim 7);
wherein the electrically operable coupling drive 17 is connected to the control unit 24 (claim 8);
wherein the coupling device 17 is mechanically operable, wherein the engaged position corresponds to a positive connection within the coupling device and the disengaged position corresponds to an absence of the positive connection (claim 10);
wherein a position sensor 18 connected to the control unit 24 for direct or indirect detection of a door position of the motor vehicle door as set forth in paragraphs 51 and 52 (claim 11);
further comprising a flexible connector 16 connected between the coupling device and the door leaf (claim 13);

wherein the control unit 24 is configured to switch the coupling device 17 from the disengaged position to the engaged position in which the coupling device is connected to the downstream gearing for transmission of movement from the electric motor to the coupling device (claim 16);
wherein the coupling device 17 is maintained in the engaged position or in the disengaged position without current, wherein current is only used to change between the disengaged position and the engaged position (claim 17);
wherein the motor vehicle door 2 is a sliding door 2 (claim 18);
wherein the coupling device 17 is always in the disengaged position (since the coupling device 17 is only activated when the door leaf is to be moved via the motor) when the motor vehicle door is closed whereby the door leaf is mechanically movable without the motorized drive (claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2006/0232100) as applied to claims 1-3, 5, 7, 8, 10, 11, 13, 15-20 above, and further in view of Schap (US 4916861).  Schap discloses a control unit 46, 48 that is configured to act according to signals from an inclination sensor 34, 38, 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kamiya et al. with an inclination sensor, as taught by Schap, to enable the control unit to properly account for when the vehicle is on a slope when controlling the movement of the door.
	With respect to claim 6, the control unit of Kamiya et al., as modified above, only holds the coupling device 17 in the engaged position, according to the signals of the inclination sensor, if the door leaf is at rest in an intermediate position and, simultaneously, the inclination sensor registers a vehicle inclination of the motor vehicle.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2006/0232100) as applied to claims 1-3, 5, 7, 8, 10, 11, 13, 15-20 above, and further in view of Thiele et al. (US 2017/0268277).  Thiele discloses an emergency operating element 120 to release a door leaf in emergency situations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kamiya et al. with an emergency operating element, as taught by Thiele, to enable a user to open the door leaf in an emergency situation.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2006/0232100) as applied to claims 1-3, 5, 7, 8, 10, 11, 13, 15-20 above.  Kamiya et al. is silent concerning the specific method steps for operating the door leaf 1.
	However, the use of the motor vehicle door as set forth by Kamiya et al. would inherently lead to the method steps set forth in claim 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiya et al. (US 2006/0232100) as applied to claims 1-3, 5, 7, 8, 10, 11, 13, 15-20 above, and further in view of Ishigaki et al. (US 2013/0333290).  Ishigaki et al. discloses the use of a Bowden cable 10, 11 as flexible connector to connect a drive unit 3 to a door leaf 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kamiya et al. with a Bowden cable, as taught by Ishigaki et al., to efficiently transfer forces form the cable drum to the door leaf.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634